Hosmer, Ch. J.
The contract on which this action is brought, and a part performance of the consideration, so far as relates to the procurement of a policy on the plaintiff’s life, and the assignment of it to the defendant, are admitted. It was an essential part of the consideration, that there should be a lease of certain land given to the defendant, and permission to fell the wood and timber growing upon it, and the avails were to be applied to the plaintiff’s debts. It is conceded, that the lease was executed, and that the plaintiff was tenant for life of the premises; but the defendant insists, that a tenant of this description has no right to commit, or authorize the commission, of waste ; and this is the only objection to a full performance of the consideration. Now, if a tenant for life is without impeachment of waste, the objection fails, and the judgment below is correct.
I am of opinion, that the plaintiff had an estate for life only in the premises; and shall assume this as the basis of myjudgment. That a different opinion has been entertained on this subject, I am well aware ; but the exigencies of the case do not require a broader ground than the one assumed ; and Í gladly avail myself of this privilege, (for such I deem it,) of omitting an investigation, which, hereafter, in this state, since the abrogation by statute (a) of the rule in Shelley’s case, will be merely a speculative question.
*487It is said by Bracton, who lived in the reign of Hen. III., and completed his treatise on the laws and customs of England, before the fifty-second year of that king’s reign, that waste might not be committed by tenant for life. Bract. 315. b. 316. This is all the evidence of the law, produced by those, who contend for the doctrine.
On the other hand, the statute of Marlbridge, passed in the 52 Hen. III., provides a remedy for the waste done by tenant for life; and from this it is a reasonable, though not conclusive inference, that at common law there was no remedy existing, or that the remedy was doubtful.
It is said, by Sir Edward Coke, in his second Institute, p. 145. that waste was punishable at common law in tenant in dower, tenant by the curtesy, and a guardian ; but not in tenant for life or for years ; and for the distinction he assigns this reason ; that the law which created the former of these estates and interests, provided a remedy itself against waste, but left the owners of land, who created the others, to provide a remedy in their demise. This reason, Reeves, in his history of the English law, considers as only plausible, and the diversity as ideal. But visionary as he supposes it to be, it has been embraced as sound, by the most eminent English jurists ; and the common law, as stated by Lord Coke, has been recognized, by all the respectable law-writers in England, to the present time. And it must not be forgotten, that Sir Edward Coke appeals to “ the rule of the Register,” for the doctrine which he affirms. Chief Baron Comyns, whose opinion alone was said, by Lord Kenyon, to be an authority, declares in his Digest, that “ By the common law, waste did not lie against lessee for life or years ; for it was laches in the lessor, that he did not provide against waste.” Tit. Waste. A. 2. In the second volume of his Commentaries, p. 282,3. it is said, by Sir William Blackstone, that “ Waste was not punishable in any tenant, save only in three persons ; guardian in chivalry, tenant in dower, and tenant by the curtesy ; and not in tenant for life or years. And the reason of the diversity was, that *the estate of the three former was created by act of law itself, which, therefore, gave a remedy against them; but tenant for life or for years, came in by the demise and lease of the owner of the fee, and therefore he might have provided against the committing of waste by his lessee ; and if he did *488not, it was his own fault.” It is laid down by Cruise, in the first volume of his Digest, p. 68. s. 35. that “ By the common law, where lands were granted to a person for life, he was not liable to an action for waste, unless he was restrained, by particular words in his conveyance, from committing waste ; because it was in the power of the person who created the estate, to impose such terms on the tenant as he thought proper.” If it be said, that the persons, whose works are cited, found themselves on the doctrine and reasons of Sir Edward Coke, it will not be denied. It only proves, that the authority of Bracton cannot stand in competition with the transcendant authority of the great law luminary, in the opinion of celebrated jurists, perfectly capable of appreciating their respective merits.
The law, as applicable to the situation and condition of this as of the mother country, accompanied our ancestors in their migration hither; and having never been abrogated or altered, it is the law of the state, at the present time. It results, necessarily, that there was a complete fulfilment of the consideration of the contract in question, on the plaintiff’s part; and that the objection of the defendant is entirely untenable.
As full justice has been done to the defendant, it is not requisite to enter into any enquiry concerning the charge to the jury. I will, however, remark, that to constitute a defence to an action on contract, the fraud must be total; but if the consideration has not been entirely performed, this may be taken into consideration in estimating damages. Fisher v. Samuda & al. 1 Campb. 190. Basten v. Butter, 7 East 479. King v. Boston, 7 East 481. n. Miller v. Smith, l Mason 437. The Phoenix Insur. Co. v. Figuet, 7 Johns. Rep. 385.
I would not advise a new trial.
The other Judges were of the same opinion.
New trial not to be granted.

 Slot. 301. rev. 1821.